DETAILED ACTION

This office action is a response to the application filed on 4/9/2020. Present application is a continuation of application 15/891,162 filed on 2/7/2018. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-16 and 18-20 of U.S. Patent No. 10651912. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 1-20, the Patent discloses as set forth below:

Claims of the Instant Application (16/844,243)
Claims of the Patent (10651912)
Claim 1:
A method, comprising:
applying, by a network device comprising a processor, a difference between an uplink frequency of an uplink channel and a downlink frequency of a downlink channel to a channel response matrix to reflect a Doppler difference between reception and transmission; and


A base station device, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a reference signal from a user equipment device;

applying an uplink and downlink difference to the channel response matrix to reflect a Doppler difference in reception and transmission respectively, wherein the uplink and downlink difference is a frequency difference between a first frequency of an uplink and a second frequency of a downlink; and
adjusting an array response associated with the channel response matrix based on the frequency difference between the first frequency and the second frequency.

The method of claim 1, further comprising:
prior to the applying, receiving, by the network device, a reference signal from a user equipment; and
converting, by the network device, frequency-time domain channel state information associated with the reference signal into delay Doppler domain channel state information.
See claim 1
Claim 3:
The base station device of claim 2, wherein the operations further comprise:
converting frequency-time domain channel state information associated with the reference signal into delay Doppler domain channel state information.

Claim 3:
The method of claim 2, further comprising:


The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise:


The method of claim 2, wherein the reference signal is represented according to a frequency time domain.
Claim 2:
The base station device of claim 1, wherein the reference signal is represented according to a frequency time domain.
Claim 5:
The method of claim 1, further comprising:
prior to the applying, generating, by the network device, channel state information in a delay Doppler domain based on a reference signal received from a user equipment.
Claim 1
Claim 6:
The method of claim 1, wherein the channel response matrix represents a quality of a transmission link between a first antenna element at a transmitter and a second antenna element at a receiver.
Claim 4
The base station device of claim 1, wherein the channel response matrix represents a quality of a transmission link between a first antenna element at a transmitter and a second antenna element at a receiver and wherein a channel covariance matrix is a covariance matrix of the channel response matrix.
Claim 7:
The method of claim 1, further comprising:
generating, by the network device, a transmission parameter comprising a rank indicator based on the channel response matrix.
Claim 6:
The base station device of claim 1, wherein the operations further comprise:
generating a transmission parameter comprising at least one of a precoder matrix indicator or a rank indicator based on the channel response matrix.

The method of claim 1, further comprising:
generating, by the network device, a transmission parameter comprising a precoder matrix indicator based on the channel response matrix.
See Claim 6
Claim 9:
The method of claim 8, wherein the transmission parameter is represented according to a same domain as the channel response matrix.
Claim 7:
The base station device of claim 6, wherein the transmission parameter is represented according to a same domain as the channel response matrix.
Claim 10:
A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a delay Doppler domain channel state information based on an uplink reference signal, wherein the delay Doppler domain channel state information comprises a covariance matrix; and
based on a frequency difference between an uplink frequency of an uplink channel and a downlink frequency of a downlink channel, adjusting an array response associated with the covariance matrix.
Variation of claim 9:
A method, comprising:
receiving, by a network device comprising a processor, an uplink reference signal from a user equipment device;
based on the uplink reference signal, determining, by the network device, delay Doppler domain channel state information, wherein the delay Doppler domain channel state information comprises a covariance matrix; and
based on a frequency difference between an uplink frequency of an uplink channel and a downlink frequency of a downlink channel, adjusting, by the network device, an array response associated with the covariance matrix.
Claim 11:
The system of claim 10, wherein the operations further comprise:


The method of claim 9, further comprising:


The system of claim 11, wherein the transmission parameter is in a same domain as the covariance matrix.
Claim 13
The method of claim 12 wherein the transmission parameter is in a same domain as the covariance matrix.
Claim 13:
The system of claim 10, wherein the operations further comprise:
beamforming a channel state indicator reference signal based on an eigen mode of the covariance matrix.
Claim 14:
The method of claim 9, further comprising:
beamforming, by the network device, a channel state indicator reference signal based on an eigen mode of the covariance matrix.

Claim 14:
The system of claim 10, wherein the operations further comprise:
converting channel state information in a frequency-time domain into the delay Doppler domain channel state information.
Claim 10:
The method of claim 9, further comprising:
converting, by the network device, channel state information in a frequency-time domain into the delay Doppler domain channel state information.
Claim 15:
The system of claim 14, wherein the covariance matrix represents a quality of a transmission link between a first antenna element at a transmitter and a second antenna element at a receiver.
Claim 11:
11. The method of claim 10, wherein the covariance matrix represents a quality of a transmission link between a first antenna element at a transmitter and a second antenna element at a receiver.
Claim 16:

based on an antenna element being an uplink element, adjusting a Doppler value of an element of the covariance matrix.

15. The method of claim 9, further comprising:


A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
applying an uplink and downlink difference to a channel response matrix that reflects a Doppler difference in reception and transmission respectively, wherein the uplink and downlink difference represents a frequency difference between a first frequency of an uplink and a second frequency of a downlink; and
adjusting an array response associated with the channel response matrix based on the frequency difference between the first frequency and the second frequency.
Claim 16:
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
receiving a reference signal from a user equipment device;
based on the reference signal, generating channel state information in a delay Doppler domain, wherein the channel state information comprises a channel response matrix, and wherein the channel response matrix represents a quality of a transmission link between a first antenna element at a transmitter and a second antenna element at a receiver; and
applying a difference between an uplink frequency of an uplink channel and a downlink frequency of a downlink channel to the channel response matrix to reflect a Doppler difference in reception and transmission respectively; and
adjusting an array response associated with the channel response matrix based on the difference 

The non-transitory machine-readable storage medium of claim 17, wherein the operations further comprise:
converting frequency-time domain channel state information associated with a reference signal received from a user device into delay Doppler domain channel state information.
Claim 16 and
Claim 18:
The non-transitory machine-readable storage medium of claim 17, wherein the operations further comprise:
converting frequency-time domain channel state information associated with the reference signal into delay Doppler domain channel state information.
Claim 19:
The non-transitory machine-readable storage medium of claim 18, wherein the delay Doppler domain channel state information comprises a covariance matrix, and wherein the operations further comprise:
based on the covariance matrix, generating a transmission parameter comprising at least one of a precoder matrix indicator or a rank indicator, wherein the transmission parameter is in a same domain as the covariance matrix.
Claims 13, 16 and 
Claim 20:
The non-transitory machine-readable storage medium of claim 16, wherein the operations further comprise:
generating a transmission parameter comprising at least one of a precoder matrix indicator or a rank indicator based on the channel response matrix. 
Claim 20:
The non-transitory machine-readable storage medium of claim 17, wherein the operations further comprise:
prior to the applying, generating, based on a reference signal received from a user device, 




Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application is a method claim which includes the features of applying a difference between an uplink frequency of an uplink channel and a downlink frequency of a downlink channel to a channel response matrix to reflect a Doppler difference; and adjusting an array response associated with the channel response matrix based on the difference between the uplink and downlink frequencies. 
These features are similar to the Patent claim 1 features of applying an uplink and downlink difference to the channel response matrix to reflect a Doppler difference in reception and transmission, and adjusting an array response associated with the channel response matrix based on the frequency difference. Patent claim 1 is related to a base station device, which is same as a network device in claim 1 of the instant application. Therefore, instant application claim 1 is an obvious variation of claim 1 of the Patent, and is not patentably distinct from claim 1 of the Patent. 
Independent claims 10 and 17 are related to a system and non-transitory machine-readable storage medium, respectively, with similar features as claim 1. These claims include features that are similar to Patent claims 9 and 16 (see table above). Therefore, claims 10 and 17 are not patentably distinct from claims 9 and 16 of the Patent for the same reasons mentioned above for claim 1.
Similarly, dependent claims 2-9, 11-16 and 18-20 are not patentably distinct from claims 1-4, 6-7, 10-16 and 18-20 of the Patent (see table above).  


Allowable Subject Matter

Claims 1-20 are allowed over prior art. Claims 1, 10, 17 and their dependent thereof are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of adjusting, by the network device, an array response associated with the channel response matrix based on the difference between the uplink frequency and the downlink frequency; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414